IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KATHERINE DENISE                    NOT FINAL UNTIL TIME EXPIRES TO
BERRYMAN,                           FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-5599
v.

JOHN GARRETT
HENDERSON,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Walton County.
W. Howard LaPorte, Judge.

William M. Blume and Caleb D. Rowland of Blume and Rowland, PLLC,
Jacksonville, for Appellant.

Timothy W. Shaw of Anchors Smith Grimsley, Fort Walton Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.